Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claim 11-20, in the reply filed on 15 September 2022is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Araujo et al (US 2021/0083186, hereinafter “Araujo”).

Re Claim 11. Araujo discloses a memory material comprising:
a metal-organic oxide film on a substrate, the metal-organic oxide film having a general formula MOxCy, wherein M comprises one or more of a transition metal (NixOy doped with carbon-containing materials (e.g., carbonyl (CO)); [0015]-[0021],[0028] & [0032]-[0035]), a lanthanide, or a boron group element, x is a whole number in a range of 1 to 6, y is a number in a range of greater than 0 to 0.5.



Re Claim 12. Araujo discloses an “d-block” element in paras. [0021] & [0028], wherein the transition metal comprises one or more of scandium (Sc), titanium (Ti), vanadium (V), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), zinc (Zn), yttrium (Y), zirconium (Zr), niobium (Nb), molybdenum (Mo), technetium (Tc), ruthenium (Ru), rhodium (Rh), palladium (Pd), silver (Ag), cadmium (Cd), hafnium (Hf), tantalum (Ta), tungsten (W), rhenium (Re), osmium (Qs), iridium (Ir), platinum (Pt), gold (Au), or mercury (Hg).

Re Claim 13. Araujo discloses an “f-block” element in para. [0021], wherein the lanthanide comprises one or more of lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), promethium, samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy) holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb), or lutetium (Lu).

Re Claim 14. Araujo fails to disclose, wherein the boron group element comprises one or more of boron (B), aluminum (Al), gallium (Ga), indium (In), or thallium (TI).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 15. Araujo discloses in para. [0028], wherein M comprises one or more of nickel (Ni), hafnium (Hf), yttrium (Y), or zirconium (Zr).



Re Claim 16. Araujo discloses in para. [0028], wherein the metal-organic oxide film comprises one or more of carbide, carbonate, alkenyl, and carbonyl.

Re Claim 17. Araujo discloses in paras. [0015]-[0021], wherein the metal-organic oxide film is part of one or more of a correlated electron memory (CeRAM) device or a resistive memory (ReRAM) device.

Re Claim 18. Araujo discloses a memory cell comprising:
one or more of a top electrode or a bottom electrode; and
a metal-organic oxide film having a general formula MOxCy, wherein M comprises one or more of a transition metal (NixOy doped with carbon-containing materials (e.g., carbonyl (CO)); [0015]-[0021], [0028] & [0032]-[0035]), a lanthanide, or a boron group element, x is a whole number in a range of 1 to 6, y is anumber in a range of greater than 0 to 0.5.

Re Claim 19. Araujo discloses in para. [0028], wherein the metal-organic oxide film comprises one or more of carbide, carbonate, alkenyl, and carbonyl.

Re Claim 20. Araujo discloses in paras. [0015]-[0021], a correlated electron memory device comprising the memory material of claim 11.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816